DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-10 are elected for examination.
	Claims 11-20 are now withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, III (US 10,678,449) in view of Ping (US 10,698,460).
	Claims 1 & 8, Scott (see Fig. 2) teaches a programming method for a NAND (Flash) memory device comprising the steps: 
(202): detect condition for writing /programming a NAND chip;
(204): increasing the temperature to a first temperature for writing to NAND by employing a temperature adjuster circuit (510, Fig. 5), which is higher than a normal temperature for a normal operation of such NAND. 
(206): write data into flash.
(208): detect writing is done.
(209): decreasing temperature for other normal operations (such as read, etc.), see description.
 For example, col. 2 (lines 25-50) stated that the purpose of such “increasing temperature for writing” is to “increase the retention time for the flash memory”, and when writing event is done, the system will cause the temperature to decrease to a lower temperature for other/normal operations such as reading, etc. 

    PNG
    media_image1.png
    324
    1136
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    492
    media_image2.png
    Greyscale

Thus, it would be obvious to a skilled person that Scott has provided an existing method for monitoring Flash cells’ temperature, adjusting/increasing Flash cells’ temperature at higher level, and reading a Flash memory cell at second/lower temperature all has been disclosed, except that Scott patent does not mention the usage of its method steps could be applicable for a neuromorphic computing environment/system. However, the ideas of monitoring and adjusting temperature for any Flash operations in a neural network such as, for example, a training (or programming) phase of a Flash chip has also been previously known per Ping teachings (see Figs. 2-4). For example, para [0049] of Ping mentions that “... during training of the neural network, various combinations of Flash operations maybe performed, to allow the neural network top form a model of the relationship between different kinds of Flash operations and the temperature, etc...”, which would have suggests that the relationship between writing & reading temperatures and its effects on Flash cells had been widely known in this art, and that such usage of different temperatures threshold would have been recognized & experienced by a skilled person in this art during the neural training operation/phase for its neuromorphic Flash chip too, which have been also suggested by Scott patent as discussed above, for its similar retention time purpose as well.
Therefore, it would have been obvious for a person skilled in this art to employ Ping teachings into Scott structure so that an increased temperature during training (writing) operation for a Flash chip inside a neuromorphic computer (to increase data-time retention) is used, then employing a lower temperature during the inference (read) operation of such same chip, without complexity nor hindsight constructions as both patents acknowledges such relationship between temperature and its writing contents during different operations before already.

3.	Other claims are objected as being dependent upon the rejected claims above, but they tentatively contain other allowable features, which are not clearly suggested by above patents nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827